DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 6/1/2022.  Claims 1, 2 and 8-12 are pending for consideration in this Office Action.

Response to Amendment

Specification

The substitute specification filed 6/1/2022 has been entered.

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding Claim 1, the method as claimed is regarded as not being enabled because the method appears to be a computer programming case.  For example, as per MPEP 2164.06(c) II, the specifications must be adequate to teach how to practice the claimed method.  If the claimed method requires a particular apparatus i.e. a computer then the application must provide sufficient disclosure of that apparatus.  The record as a whole does not teach such a structure.

Claims 1, 2 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the claim appears to claim a defrost control method that is implemented by a computer.  The disclosure does not support a computer implemented method.  Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  See MPEP 2161.01I

All claims not specifically addressed above are rejected as depending upon a rejected claim.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...the method comprising: in S100, initializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when the heat pump system runs, wherein the preset defrosting interval indicatrix X=T1/TMn +T2/TNa, T1 represents a running time of the heat pump system when an outdoor temperature is greater than or equal to an outdoor temperature preset value, T2 represents a running time of the heat pump system when the outdoor temperature is less than the outdoor temperature preset value, and n represents the number of executed defrosting cycles;
in S200, executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value, and terminating the defrosting cycle after a defrosting cycle exit condition is met;
in S300, obtaining an actual time spent on the defrosting cycle;
in S400, comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter and the second default parameter when the actual defrosting time deviates from the expected defrosting time; and in S500, repeating steps S200 to S400,” renders the claim indefinite.
For example, the claim recites a computer process and does not recite or disclose the structure for performing the process.
Secondly, the claim recites several timing functions but does not recite or disclose the structure that measures the timing functions or structure where a default time can be input.
Thirdly, the claim recites an outdoor temperature parameter but does not recite or disclose the structure that measures the recite outdoor temperature.
Further, without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) in view of Anderson (US2014/0352335).


Regarding Claim 1, as best understood in light of the 112 rejections above, Stamp teaches a defrosting control method for a heat pump system [col 1, lines 14-21], comprising:  initializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when a heat pump system runs, wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TN [col 8, lines 44-63; fig 2; where a first parameter can be 30 minutes and a second parameter can be 60 minutes]; 
executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value [col 2, lines 49-51; Claim 1; fig 3 at step 92 → step 94 → step 96 → step 98 → step 100 → step 104 → step 106 → step 108 → step 110 → step 118 → step 124  where one skilled in the art would recognize that fig 3 is used with respect to an outdoor temperature being less than a threshold temperature [see Step 08] thus the first part of the indicatrix drops out and the second part of the indicatrix comes into play i.e. X= T2/TNn  where n is 1.  Then at step 92 when TN is set as 20 minutes and is compared to T2 at step 110 i.e. where the compressor run time is indicative of lock out time expiration.  When this occurs X= 20 minutes/20 minutes and the indicatrix equal 1 and thus a defrost cycle is initiated] and terminating the defrosting cycle after a defrosting cycle exit condition is met [fig 3; where defrost is end condition is met at S 126 and terminated at S 128]; 
repeating the steps [col 2, lines 49-51; Claim 1; fig 6].
Stamp does not explicitly teach obtaining an actual time spent on the defrosting cycle; comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter and the second default parameter when the actual defrosting time deviates from the expected defrosting time.   
However, Anderson teaches an adaptive defrost method and apparatus [0003] that obtains an actual time spent on the defrosting cycle [0012; 0027];  comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting a first default parameter when the actual defrosting time deviates from the expected defrosting time [0003;0027-0031; fig 3] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allows efficiency of a defrost circuit of a refrigeration device [0008].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to obtain an actual time spent on the defrosting cycle;  comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter when the actual defrosting time deviates from the expected defrosting time in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. allows efficiency of a defrost circuit of a refrigeration device.  Regarding adjusting the second default parameter when the actual defrosting time deviates from the expected defrosting time, a person skilled in the art at the time of the invention would recognize that duplication of a device method step involve only routine skill in the art.  
For clarity, the recitation of “...wherein TMn is indicative of a running time of the heat pump when an outdoor temperature is greater than or equal to the outdoor temperature preset value taken for a frost layer to accumulate on the condenser and TNn is indicative of the running time of the heat pump when an outdoor temperature is less than the outdoor temperature preset value taken for a frost layer to accumulate on the condenser,” has not been given patentable weight in light of the 112 rejections above.

Regarding Claim 2, as best understood, Stamp, as modified, teaches wherein the outdoor temperature preset value is -5°C to -10°C [col 6, lines 18-23]; and/or the first default time interval is 20 minutes to 40 minutes; and/or the second default delay interval is 40 minutes to 80 minutes [fig 2; where a first default parameter can be 30 at 20 degrees and a second default parameter can be 80 between temperatures of 2 degrees and 10 degrees].
For clarity, the claim has not been given patentable weight because the claim is not a positively recited method step.  The claim explains a range of outdoor preset values and/or delay time intervals but does not require the preset value or time intervals be utilized.  Thus the limitation is not a positive limitation...it merely indicates how the claimed invention might be used.

Regarding Claim 8, Stamp, as modified, teaches the invention of Claim 1 above and Stamp teaches where the preset constant value is 100% [As modified above, see the rejection of Claim 1 for detailed discussion].

Regarding Claim 9, Stamp, as modified, teaches the invention of Claim 8 above and Stamp teaches where the defrosting cycle exit condition is that a condenser temperature is greater than 12°C to 16°C, or the actual defrosting time is greater than 6 min to 10 min [col 10, lines 37-64; fig 3 at S130; where the limitation appears to be claimed in the alternative].

Regarding Claim 10, Stamp, as modified, teaches the invention of Claim 8 above but does not explicitly teach where the expected defrosting time is 3 min to 4 min.  However, Stamp teaches where the expected defrosting time is 10 minutes in order to achieve full defrosting of the heat exchanger. Thus, the expected defrosting time is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is full defrosting of the heat exchanger.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the expected defrosting time is 3 min to 4 min in order to achieve full defrosting of the heat exchanger.

Regarding Claim 12, Stamp, as modified, teaches the invention above and teaches a heat pump system wherein defrosting control is performed by using the defrosting control method [As modified above, see the rejection of Claim 1 above for detailed discussion].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) and Anderson (US2014/0352335) as applied to claim 1 above, and further in view of Brandt et al. (US2015/0211779).

Regarding Claim 11, Stamp, as modified, teaches the invention of claim 1 above but does not explicitly teach where the number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted.
However, Brandt teaches ah HVAC system that performs a defrost operation [0008] where a number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted [0046; where the mode was switched from heating to defrosting] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. to ensure that defrosting cycle indicative of a fault condition are properly ascertained [0046].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to have where the number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. to ensure that defrosting cycle indicative of a fault condition are properly ascertained.

Response to Arguments

On pages 5-6 of the remarks, Applicant argues with respect to Claims 1, 2, 8 and 12 that the rejection pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is improper.  In particular, Applicant argues that one skilled in the art would understand that the method is implemented by a computer and thus a computer need not be claimed and/or disclosed.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2164. 06(c) explains Examples of Enablement Issues – Computer Programming Cases

In response to Applicant's arguments, Applicant is reminded that the specification must describe how to make and how to use the invention.   In cases involving the art of computer programming where a computer apparatus is needed to practice the claimed invention, the application must provide sufficient disclosure of that apparatus.  The record as a whole does not support such a conclusion.  Accordingly, the rejection is maintained.


On page 6 of the remarks, Applicant argues with respect to Claims 1, 2, 8 and 12 that the rejection pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is improper.  In particular, Applicant argues that one skilled in the art would understand what structure is needed to implement the claimed method and thus need not be claimed and/or disclosed.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2173.02 explains Determining Whether Claim Language is Definite

In response to Applicant's arguments, Applicant is reminded of the duty to clearly and precisely define the metes and bounds of the claimed invention.  In this instance, the claims are indefinite because the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. The issue not whether one skilled in the art would understand that various devices can measure time and temperature, the issue is “which” of the various devices fall within the possession of the Applicant so that the metes and bounds of the invention can be ascertained.  The record as a whole does not support a conclusion that such boundaries and scope was established.  Accordingly, the rejection is maintained.

With respect to the inquiry that method claims need not recite structure, it is pointed out that the entirety of the statement of the Office is that “..., without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.”




On pages 6-9 of the remarks, Applicant argues with respect to Claim 1 that Stamp, Jr. et al. (US4328680, hereinafter “Stamp”) as modified by Anderson (US2014/0352335, hereinafter “Anderson”) does not disclose “... in S 100, initializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when the heat pump system runs, wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TNn, T1 represents a running time of the heat pump system when an outdoor temperature is greater than or equal to an outdoor temperature preset value, T2 represents a running time of the heat pump system when the outdoor temperature is less than the outdoor temperature preset value, and n represents the number of executed defrosting cycles;
in S200, executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value, and terminating the defrosting cycle after a defrosting cycle exit condition is met.”  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections

In response to Applicant's arguments, as best understood in light of the 112 rejections above, Stamp teaches a defrosting control method for a heat pump system [col 1, lines 14-21], comprising:  initializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when a heat pump system runs, wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TN [col 8, lines 44-63; fig 2; where a first parameter can be 30 minutes and a second parameter can be 60 minutes]; 
executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value [col 2, lines 49-51; Claim 1; fig 3 at step 92 → step 94 → step 96 → step 98 → step 100 → step 104 → step 106 → step 108 → step 110 → step 118 → step 124  where one skilled in the art would recognize that fig 3 is used with respect to an outdoor temperature being less than a threshold temperature [see Step 08] thus the first part of the indicatrix drops out and the second part of the indicatrix comes into play i.e. X= T2/TNn  where n is 1.  Then at step 92 when TN is set as 20 minutes and is compared to T2 at step 110 i.e. where the compressor run time is indicative of lock out time expiration...when this occurs X= 20 minutes/20 minutes and the indicatrix equal 1 and thus a defrost cycle is initiated] and terminating the defrosting cycle after a defrosting cycle exit condition is met [fig 3; where defrost is end condition is met at S 126 and terminated at S 128].  Thus, the argues limitations are clearly taught and/or suggested by Stamp.  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1, 2 and 8-12 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763